          Case 5:18-cv-00117-KGB Document 13 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MICHAEL LEE GARRISON, ADC #103455                                                    PETITIONER

v.                                Case No. 5:18-cv-00117-KGB

WENDY KELLEY                                                                        RESPONDENT

                                              ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 11). Judge Ray recommends that petitioner Michael Lee

Garrison’s petition for a writ of habeas corpus be denied without prejudice. Mr. Garrison filed a

timely objection to Judge Ray’s Recommended Disposition (Dkt. No. 12). After careful review

of the Recommended Disposition and Mr. Garrison’s objection, and a de novo review of the record,

the Court finds no reason to alter or reject Judge Ray’s conclusion. The Court writes separately to

address briefly Mr. Garrison’s objection to Judge Ray’s Recommended Disposition.

       Mr. Garrison objects to Judge Ray’s finding that, “even assuming the lack of a trial

transcript could be considered a state-created impediment triggering application of §

2244(d)(1)(D), Garrison still waited over one-year after the impediment was removed to file his

federal habeas Petition.” (Dkt. No. 11, at 7). Mr. Garrison contends that “the record clearly shows

that Garrison was exhausting his state remedies during the year in question as is mandatory prior

to filing a federal habeas petition. Thus he has been ‘pursuing his rights diligently’ and entitled to

equitable tolling for the time spend [sic] in state courts.” (Dkt. No. 12, at 1). Alternatively, Mr.

Garrison maintains that he “suffers from mental defects that interfere with his ability to learn and

understand basic concepts,” and that “[t]o deny Garrison’s petition is to essentially impose a

punishment on him for a birth defect which he cannot control.” (Id. at 1–2).
          Case 5:18-cv-00117-KGB Document 13 Filed 01/19/21 Page 2 of 2




       Without commenting on the merits of Mr. Garrison’s claims, the Court agrees with Judge

Ray that Mr. Garrison’s petition for a writ of habeas corpus is untimely and that Mr. Garrison is

not entitled to the benefit of statutory or equitable tolling. The Court makes this determination

based on its de novo review of the record, even after considering Mr. Garrison’s objections. For

the reasons discussed at length by Judge Ray, on the record before it, the Court declines to toll the

Antiterrorism and Effective Death Penalty Act of 1996’s, 28 U.S.C. § 2261 et seq., one-year statute

of limitations for over 21 years.

       In sum, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 11). The Court dismisses without prejudice Mr.

Garrison’s petition for a writ of habeas corpus (Dkt. No. 2). Finally, the Court declines to issue a

certificate of appealability. Mr. Garrison may still apply to the Eighth Circuit for a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(B).

       It is so ordered this 19th day of January, 2021.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 2
